Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J., at hearing and trial; Owens, J., at sentence), rendered July 11, 1985, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
The denial of the defendant’s suppression motion was proper because the circumstances of his interrogation did not constitute a custodial situation (see, People v Young, 113 AD2d 852, 853; see also, People v Prochilo, 41 NY2d 759, 761).
Furthermore, the defendant cannot be heard to complain that the court erred in not charging the mitigating defense of extreme emotional disturbance, when the defendant himself adamantly opposed the submission of that charge to the jury.
Finally, the defendant has demonstrated no reason to reduce his sentence in the interest of justice. Mollen, P. J., Weinstein, Fiber and Sullivan, JJ., concur.